Case 1:20-cv-05455-AKH Document 62-2 Filed 04/12/21 Page 1 of 1

Plaintiff: Wells Fargo Bank NA
Against
Defendants: Starx Motors LLC, Jean $. Smith, Benjamin Schrage, Jacques A. Horn, Gene T.

Oliver, Michael A Chavez and Jacqueline Chavez
Civil Action No. AKH 1:20-cv-5455
Declaration of Service
I, Jacques Horn, declare under penalty of perjury, pursuant to 28 U.S.C. 1746, that on April 12,
2021, [served my motion for an order directing disbursement from the interpleader fund, as

follows:

Via U.S. Mail to: Defendant/claimant Jean S. Smith, 77239 Highway 21, Covington, La
70435

Via email to: Attorney Richard Lerner Richard @ mazzolalindstrom.com counsel for

 

Defendant/claimant Benjamin Schrage

Defendant/claimant Gene T. Oliver, Jr. &87.eto. || @gmail.com

Dated April 12, 2021
ae Subm bmitted,

Lae

Fea Horn
San Lorenzo, Ca 94580
(510)499-6650

Horn.jl]@gmail.com
Pro Se

 

 
